DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Claim Objections
Claims 27, 31, 33, 34, 37, and 42 are objected to because of the following informalities: 
Claims 27 and 34 should be amended to recite, for example, “a group selected from the following Formulas (II) – (VI-b)”; and
Claims 31 should be amended to recite the tertiary amine compound in all instances;
Claim 33 should be amended to recite “an acyclic” in line 2;
it is suggested Claim 33 also be amended to recite “optionally further including a halogen, a tertiarygroup
the word “or” appearing after the second to last formula recited in Claim 37 should be deleted; and
Claim 42 should be amended to recite, for example, the process optionally comprises reacting in the presence of a surfactant, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 – 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 28 sets forth R’ is a bicyclic tertiary amine group.  However, in subsequent claims, R’ may comprise additional moieties (u) aside from the bicyclic tertiary amine group.  Therefore, Claim 1 will be interpreted as setting forth R’ comprises a bicyclic tertiary amine group.
Claim 28 sets forth R may be a bicyclic tertiary amine group (R’).  As written, it is unclear if R must be an identical group to R’ when it is a bicyclic tertiary amine group or may be a bicyclic tertiary amine group which is distinct from R’.  For the purposes of examination, the latter interpretation will be used.
Claim 28 sets forth R may be a bicyclic tertiary amine group (R’).  As written, it is unclear if R must be an identical group to R’ when it is a bicyclic tertiary amine group or may be a bicyclic tertiary amine group which is distinct from R’.  For the purposes of examination, the latter interpretation will be used.
Claim 29 sets forth x, y, z, and u may be a sulfonate ester (R-SO2OR)- and a phosphate ester (RO)3P(O).  However, it is unclear if the R set forth in these groups is same or distinct from the R set forth in Claim 28.  For the purposes of further examination, Claim 29 will be interpreted as simply setting forth x, y, z, and u may be a sulfonate ester or a phosphate ester.
There is a lack of antecedent basis for “the C1 – C35 hydrocarbon” set forth in line 4 of Claim 29.  A C1 – C35 hydrocarbon is also set forth in the description of R in Claim 28.  For the purposes of further examination, Claim 29 will be interpreted as setting forth the C1 – C35 hydrocarbon in x, y, z, and/or u.
Claim 30 does not provide a definition for u in the recited formulas.  For the purposes of further examination, u in the various formulas set forth in Claim 30 will be interpreted as having the same definition as is set forth for u in Claim 29.
Claim 31 sets forth “A, a, b, u, x, y, and z are as defined above” but it is unclear what “above” is being referenced.  For the purposes of examination, Claim 31 will be interpreted as setting forth A, a, and b are defined as with respect to Formula (I) and u, x, y, and x are defined as with respect to Formulas (VII) and (VIII).
Claim 35 does not specify what e, f, and g correspond to in Formulas (III-a), (V-a), and (VI-a).  For the purposes of examination, e, f, and g in these formulas will be interpreted as corresponding to a number from 2 to 6.
Claim 36 does not specify what a, A, R, u, x, y, and z correspond to in the recited formulas.  For the purposes of examination, Claim 36 will be interpreted as setting forth A and a are defined as with respect to Formula (I) and u, x, y, and x are defined as with respect to Formulas (VII) and (VIII).
Claim 37 does not specify what u, x, y, and z correspond to in the recited formulas.  For the purposes of examination, Claim 37 will be interpreted as setting forth u, x, y, and x are defined as with respect to Formulas (VII) and (VIII).
There is a lack of antecedent basis for “the” composition recited in Claim 43.  For the purposes of further examination, Claim 28 will be interpreted as setting forth A process comprising reacting a composition comprising the recited ingredients, thus providing antecedent basis for “the” composition recited in Claim 43.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-52330 to Yamamoto et al.
Regarding Claim 1.  Yamamoto et al. teaches an epoxy resin curing agent (C) which is a tertiary amine compound-containing compound having a structure represented by the formula (8) and an organic group R represented by the formula (2) (see Paragraph 0016 of the machine translation of Yamamoto et al. provided by applicant).
Formula (8-2) is one of two exemplary species provided for formula (8)

    PNG
    media_image1.png
    99
    233
    media_image1.png
    Greyscale
 
(see Paragraph 0019 of the original document for structure and Paragraph 0019 of the machine translation for description).  
Formula (2) specifically corresponds to (-P)m-Q (see Paragraph 0016 of the machine translation of Yamamoto et al. provided by applicant).  m may preferably be 2 (Paragraph 0023 of the machine translation). 
	Yamamoto et al. describes the following group as one of the preferred groups P:

    PNG
    media_image2.png
    100
    211
    media_image2.png
    Greyscale

(see Paragraph 0024 of both the original document for structure and machine translation of Yamamoto et al. provided by applicant).
Though Yamamoto et al. does not expressly teach an embodiment in which Q responds to the moiety shown in the instantly claimed structure (i) when P is the above depicted group, Yamamoto et al. does teach the following group (6-4) to also be a preferred Q moiety:

    PNG
    media_image3.png
    130
    143
    media_image3.png
    Greyscale

(see Paragraph 0025 of both the original document and machine translation of Yamamoto et al. provided by applicant).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a select the above depicted moiety (6-4) as the Q group in the curing agent of Yamamoto et al. when the P groups correspond to the above depicted carbamate moiety.  The curing agent would then correspond to a tertiary amine compound of Formula (I) in which a is 0, 1, or 2, b is 0, 1, or 2 and a and b are selected such that a + b = 2; A is a C9 hydrocarbon; and R and R’ both correspond to groups of Formula (VII) in which x, y, z, and u are C1 groups.   The motivation would have been that Yamamoto et al. teaches the group (6-4) shown above is a more preferred group from the viewpoint of the balance between cured product characteristics and the short-time curability (see Paragraph 0025 of both the original document and machine translation of Yamamoto et al. provided by applicant).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-52330 to Yamamoto et al.
Regarding Claim 45.  Yamamoto et al. teaches an epoxy resin curing agent (C) which is a tertiary amine compound-containing compound having a structure represented by the formula (8) and an organic group R represented by Formula (2) (see Paragraph 0016 of the machine translation of Yamamoto et al. provided by applicant).
Formula (8-2) is one of two exemplary species provided for Formula (8)

    PNG
    media_image1.png
    99
    233
    media_image1.png
    Greyscale
 
(see Paragraph 0019 of the original document for structure and Paragraph 0019 of the machine translation for description).
Formula (2) specifically corresponds to (-P)m-Q (see Paragraph 0016 of the machine translation of Yamamoto et al. provided by applicant).  m may preferably be 2 (Paragraph 0023 of the machine translation).
	Yamamoto et al. describes the following group as one of the preferred groups P:

    PNG
    media_image2.png
    100
    211
    media_image2.png
    Greyscale

(see Paragraph 0024 of both the original document and machine translation of Yamamoto et al. provided by applicant).
Though Yamamoto et al. does not expressly teach an embodiment in which Q responds to the moiety in the instantly claimed structure when P is the above depicted group, Yamamoto et al. does teach the following group (6-4) to also be a preferred Q moiety:

    PNG
    media_image3.png
    130
    143
    media_image3.png
    Greyscale

(see Paragraph 0025 of both the original document and machine translation of Yamamoto et al. provided by applicant). Before the effective filing date of the instantly claimed invention, it would have been obvious to a select the above depicted moiety (6-4) as the Q group in the curing agent of Yamamoto et al. when the P groups correspond to the above depicted carbamate moiety.  The curing agent would then correspond to a tertiary amine compound of the formula (i).  The motivation would have been that Yamamoto et al. teaches the group (6-4) shown above is a more preferred group from the viewpoint of the balance between cured product characteristics and the short-time curability (see Paragraph 0025 of both the original document and machine translation of Yamamoto et al. provided by applicant).

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the outstanding objection.  Claim 27 is an independent claim which includes all limitations of original Claim 7.  Claim 7 was already indicated to contain allowable subject matter for the reasons set forth in Office action of September 1, 2021.
Claims 28 – 44 would be allowable if rewritten to overcome the outstanding objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  These claims were already indicated to contain allowable subject matter for the reasons set forth in Office action of September 1, 2021.  Claim 28 is a new independent claim which includes all limitations of original Claim 16.  Claim 16 was already indicated to contain allowable subject matter for the reasons set forth in Office action of September 1, 2021.  Claims 29 – 44 depend on Claim 28 and therefore also contain this allowable subject matter.

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered.  Applicant’s concurrently filed Rule 132 declaration is persuasive to show that a person of ordinary skill in art would not have modified the particular structure of Yamamoto et al. for the purposes of reducing steric hinderance, as was proposed in the previous grounds of rejection under 35 U.S.C. 103.   
The present rejections of Claims 1 and 35 in view of Yamamoto et al. now propose modifying a different embodiment of the reference for a different rationale.  As discussed in the rejections under 35 U.S.C. 103 above, Yamamoto et al. teaches an epoxy resin curing agent (C) which is tertiary amine compound containing a compound having a structure represented by the formula (8) and an organic group R represented by Formula (2) (see Paragraph 0016 of the machine translation of Yamamoto et al. provided by applicant).  Formula (8-2) is one of two exemplary species provided for Formula (8)

    PNG
    media_image1.png
    99
    233
    media_image1.png
    Greyscale
 
(see Paragraph 0019 of original document for structure and Paragraph 0019 of the machine translation for description).  Formula (2) specifically corresponds to (-P)m-Q (see Paragraph 0016 of the machine translation of Yamamoto et al. provided by applicant).  m may preferably be 2 (Paragraph 0023 of the machine translation).  Yamamoto et al. describes the following group as one of the preferred groups P:

    PNG
    media_image2.png
    100
    211
    media_image2.png
    Greyscale

(see Paragraph 0024 of both the original document and machine translation of Yamamoto et al. provided by applicant).  
Thus, Yamamoto et al. expressly envisions an embodiment in which the cyclic nitrogen moieties of Formula (8), e.g. the quinuclidine groups (8-2) depicted above, are not directly linked to the oxygen atom.  Instead, the cyclic nitrogen moieties and oxygen atoms of the carbamate groups are linked via a -CH2- group, as in the instant claims.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764